Citation Nr: 9927154	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970 and from February 1972 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for PTSD, with assignment of a 50 percent disability rating. 

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In March 1999, the veteran filed a claim for a temporary 
total evaluation of PTSD due to hospitalization from March to 
April 1999.  This issue has not been adjudicated by the RO, 
and it is not inextricably intertwined with the other issue 
before the Board.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim. 

First, the veteran's complete VA treatment records have not 
been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The veteran 
testified that he receives regular outpatient treatment at 
the VA Medical Center in North Little Rock, but the latest 
outpatient records associated with the claims file are dated 
in November 1997.  Moreover, as of May 1999, he was 
participating in a ten-week PTSD outpatient program through 
the VA Medical Center.  The RO must obtain these records.

Second, it is necessary to provide the veteran an additional 
VA psychiatric examination because the Board does not have 
sufficient evidence upon which to decide this claim.  It is 
unclear whether any of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders.  
In addition to his service-connected PTSD, the medical 
evidence shows that the veteran has several other psychiatric 
disorders (i.e., paranoid schizophrenia, chronic major 
depression, borderline personality disorder).  The VA 
hospitalization records from March to April 1999 indicated 
that his PTSD was "complicated by his other significant 
psychiatric condition," and it was also noted that the 
veteran had a chronic history of psychotic symptoms dating to 
adolescence, although these symptoms were not significantly 
present at that time.  Since the nonservice-connected 
conditions may be contributing to the social and industrial 
impairment that the veteran is experiencing, it is essential 
that an attempt be made to separate the effects of the 
veteran's service-connected PTSD from his other psychiatric 
disorders so that the appropriate disability rating may be 
assigned.  Therefore, in order to assure that VA's statutory 
obligation to assist the veteran is fulfilled, an examination 
is required.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without an examination thoroughly describing the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed, nonservice-
connected psychiatric disorder(s)); see also Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-55 (1992).

As indicated above, the veteran disagreed with the original 
disability rating assigned for his PTSD.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (Court) has held 
that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

The RO should issue a Supplemental Statement of the Case to 
the veteran that correctly identifies the issue on appeal.  
In accordance with Fenderson, the RO should review the 
evidence of record at the time of the April 1998 rating 
decision that was considered in assigning the original 
disability rating for the veteran's PTSD, then consider all 
the evidence of record to determine whether the facts show 
that the veteran was entitled to a higher disability rating 
for this condition at any period of time since his original 
claim.  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records for all hospitalization and 
outpatient treatment from November 1997 
to the present from the VA Medical Center 
in North Little Rock, to include records 
concerning the ten-week PTSD program from 
approximately April to June 1999. 

2.  After obtaining as many of the VA 
records as possible, schedule the veteran 
for a VA psychiatric examination.  It is 
very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the reports that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means. 

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores. 

After review of the claims file, 
including the VA hospitalization records 
from March to April 1999, the examiner 
should render a medical opinion as to 
which of the veteran's symptomatology 
and/or social and occupational impairment 
is attributable to the service-connected 
PTSD as opposed to any nonservice-
connected conditions (i.e., paranoid 
schizophrenia, chronic major depression, 
borderline personality disorder).  If it 
is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should review the 
evidence of record at the time of the 
April 1998 rating decision that was 
considered in assigning the original 
disability rating for the veteran's PTSD, 
then consider all the evidence of record 
to determine whether the facts show that 
the veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the issue as on appeal from the 
initial grant of service connection.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


